OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                               AUSTIN



Iromblo ta f. Cop0
Coue~ atout
Irtlbntb, voxb8

Dus     nr.   OOpoI




               Your lottor or                     tlng the   aboro   quor-
tion,    ha    boon glnn    our                   a* A8 nvaalodb7
tbo botr of the Log1rlbtulu                      orlmbl jurirdlotlon
or th0 county court 0                             so r r olxohulYol~
                                                           d
to tbo Dlrtdct  Court




                                        bgbln
                                          undod    uld   8ootloa 25
                                      8b~tiOlbOf U&d bill 8ktO8
                                       ml0 47A Of Artlolo #n      18
                                       Of OaprtOnt    jW18dlotian
and the Countl Oowt     ¶a the oowty vhon the birth 01 dwth oe-
a umdluthorlt~ to ordo, the Cow&y Clo?k ubd the Itato Re la-
trrr to i88W l oO?tliiOd 8Opr Of Ukf birth Or d.atb qt”tlf f eat.
YhOFOin b OhhiLdO? bdtit    18 8bt.d t0 b8 1llOgitiutO.
               h8Oh?   l8   WtOrkl   hOZW, th0 body Of th0 Aot it8Olf
'Iwbd8l
krtmorablc fOW Y. I-Or0 -                    FIR8     8




             l#dt.ber th0 Et8k nOfi8tnr   BOt @lIT 10881
        lWfl8ttW dr811 iam0 & oertltlod.aa~    Of 8nt
        altth W dUtb OOPtiflWtO WhOtOitt8 Ohill 0t 8~
        ,&Butt18 lt8t8d    t0 k   iljOfiti88tO         UR10.8 mob
        oort3flo4 ~FV ia wOorod by tbo Comt7                Comrt ln
        the eeuwty in whteh 0814 lhlld V88 born Or died,
        or ap 0 Ob\lrt   w  ooapotmt       ~rl#Q~otlor,,     or by
        rid  illogltla8to    pram      or the l.rrrrO~rs     or lop1
        repwmntat1r0      thotooi*’
                 Tao WorKenef                el8uw        to the Aot et 194B red8                        in
p8l.t   8a f0110=81

                 l‘lhe t8Ot tb8t              thOt@       18 OOlIfUOi8tI 88 t@
        vhotber         the County           Court would bavO 8othnrlty
        to     enter
                   en c r do l
                             rUthOri8hl                           the County        Clark
        or state ~eK~8ttOt to i8NO                          sottlt1.6          oapiom
        Of hlrth         or     dO8th OOttifiato8                 O? 1t?Otit18IOtO
        pat-80~8~8nd the tmet th8t Ui6 1110 timat
        pOt@ITI@WnOt mt a OWtifiut8        Of iv 8 aitth
        Um   tOQUO8t ItOt 08tY8 6Ort1fiO8tO   Ot tiOOtb
        a0 ehtaiaod oxoept upon ardor at the rwrt
        dlI'Wte8        81) WOr@WIIO~."

                 Ru?s      61A at       uld        fiw1tcry        Code       ptwlder 8 rothnd tar
dettmdninf              the    d8ta    nf    the         811 pW@-
                                                    birth Ot        d-Lb       Of    u)Y        and
annr    IWIt    ptOV1OU817 t~~:atW'Odr               the sttdO#IOO
                                                           8fId    ptOddO8          th8t
roletl+o thOroto a-11 b@ uhnittod     to th8 Prob~t8 Court in the
eotmty wltere the blrtb or datb OF the perman omumd-         Cm
the *flee M the ~Ot%fe COUtt    88ab~tdlhK    th. h8tr.   Uat3  8tO
lbrtifiwl          to    the    St8b        Rori8tnr~           and     the   detemd             terimtt8tlow(P
am      ther0W          b0 ronamwmkd               8nd pOrt*Otscl.

           bIqU08t~OIWblyI  UIkdOt tie hot aa m81B0d      III 1948, the
Count.y Caurt tm 811 0mJntior , dw=ein th8 Siti? 8md Otbifn&l
jurlmdlstlan h88 not hoen ttwnm~uved      to the nirtrlet      Court,
hr.     8ut?mtiLy to 1~91~0m order toqulrin~ th                                      Rep1rtror ta flirt
8 oert¶tled oopt     nf the oattltis~to OC birth                                    or deetb, undot
the 0tatOd t8@t8*

           the queetlen to bo cletomlnoa in the aa      at  kr 18
Whether th0 &WIrtt~COUtt j?kC88m bIIIItpr8nd 8thOte dall8tlp
rltrnted, b8+a 8utbority sdn     the Aat f3888Od in 1948 t0 tO-
qtIit@ th0 sat4  R8Ki8tt8t  t0 180lIO 8 @Ortiftti eOW   Or th.
alrth or de8tb 8etfifiO8tO~   nuder eondltloa8 tnqulrul    about.
A ew.ft~l aamhatlon or th. Aet Of 1946 rermlr       th8 t tb~ Only
rmterlal        chanfl wads in                the lo*      in     quoation       180       to    lm~rt        the
m0nai             0 TW       Y.   c0pn -      p8~     a




mo t4 8.o rb y tb .county c o ula1 8tbo low8t in wlllab ml0
lhil(l-80 kn, Or (lid.' na        vo rood the uptl.8r  tbo body
OC tht AOf l8d tbo emergemy l18m000 it lpmr~ tkt        aI1 Of
$?I08 m      tb0 clw hlI~&O#    M8O!I,   tbtt~Obt~181tttFt
ln$om~od to gl+o to ttw Powt~ Cow@ or 8ho oomt~ *bon                                     ulo
lblld wao boln or aoa                        88tbWdt7      to   roqulvo th    aort1flo8t00
lm     quortian         w     k    i,maod.

                   It       ii  OW   ttIl8i4Ol'td  opini6lI tht rt~P&tt8          tf tit
trot       that    h        @mO    oOamtiO8         ltko
                                                    CBo8, th0 t.4 i8lttUFt b80 i&l
6870   $WO    b,)           d+a     tbt   Dl8tri8t  hU?t  tttft8 f VO #ldd8t%8Sl
ill 811  OtTi               8Ud OritiVl8108tt8r th0 AOt       Ot 1946 d+Ot        k
tbO~.cOUIlt~                COUtt8,     t8 WO'Il 88 tt 811 lth Ot  COtIlltY mtttr
the powor 8aU wthotlty to abtw an oralor roqulrlau She log:*
ttnr to itao lortltio6 sapCoo of bo alrtk odor    death oar-
t.itloatameet tho lm(lltleno lnqnlred *bout-
                    If thb Co~ml8tun                    Rad IntoMod     tbo Aot   fo apply   only
ta thooo oomtloo   In uhi8b the ol+il and l~bim81   jurlodl~tioa
h84     ttOOn sumnod
        aat           t@ th0 ti8tl-fOt CWItr it oo11& hot0 oo
Pterldo4. I80tobd, boworor, the7 ooniorrd    that  jwlodlotlr
Upsl aOh  8nd OTOty CWnty         in tht  @ktOe.  cOtIT%
                                                  ft 18 taOtO=
toto Oar opinion th8t tbo         Court in C88r CowSty ltt@ i?
                                                 hmty
MO t*sto ~juotify,  18au8 ml erder requlrla~ th0 Ltoto 118dt-
ttBr to iooU0 8nd (I8liVOr 8 6ortltlo6 430~9 eC the blrtb hdu
608th.        Oortitieateo           lnVOlVd




                  .I
                   -s          :.-
                                 ..,
                               5:                           -4-d-473-
                  ./                             Q...~.
                               :                                 000. Ts krouo
                                  '3             ',                   Arrf8tBnt